Case 2:18-cr-20128-SJM-DRG ECF No. 224, PageID.3676 Filed 03/29/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                          Case No. 2:18-cr-20128-4
                                           Civil Case No. 2:19-cv-13625
 v.
                                           HONORABLE STEPHEN J. MURPHY, III
 MICHAEL FIGURA,

       Defendant.

 __________________________________/

                       OMNIBUS OPINION AND ORDER

      Defendant Michael Figura pleaded guilty to one count of participating in a

child exploitation enterprise in violation of 18 U.S.C. § 2252A(g). ECF 74, PgID

11399. The Court then sentenced Defendant to 375 months' imprisonment. ECF 156,

PgID 3192.

      Defendant timely petitioned for a writ of habeas corpus under 28 U.S.C. § 2255.

ECF 193. Then, after the Government responded to the petition, Defendant moved

for an extension of time to file a reply and for the Government to produce certain

documents. ECF 206, 207. The Court later entered a stipulated order and extended

Defendant's time to reply, ECF 213, which he did, ECF 214. The Court reviewed the

briefs and finds that a hearing is unnecessary. See E.D. Mich. L.R. 7.1(f)(1). For the

following reasons, the Court will deny Defendant's motion to produce documents and

the § 2255 motion.
Case 2:18-cr-20128-SJM-DRG ECF No. 224, PageID.3677 Filed 03/29/21 Page 2 of 7




                                   BACKGROUND

      Defendant challenges his sentence under 28 U.S.C. § 2255 on two grounds.

First, Defendant asserts that his counsel was ineffective for not filing a notice of

appeal. ECF 193, PgID 3478. And second, he asserts that his counsel was ineffective

for stipulating to a guideline enhancement under the United States Sentencing

Guidelines Manual § 4B1.5(b)(1). Id. at 3479.

                                LEGAL STANDARD

      An individual sentenced by a federal court may seek to vacate, set aside, or

correct the sentence under 28 U.S.C. § 2255. The statute provides four grounds for

claiming relief: "(1) that the sentence was imposed in violation of the Constitution or

[federal] laws, (2) that the [C]ourt [lacked] jurisdiction to impose [the] sentence, (3)

that the sentence was in excess of the maximum authorized by law, and (4) that the

sentence is otherwise subject to collateral attack." Hill v. United States, 368 U.S. 424,

426–27 (1962) (quoting 28 U.S.C. § 2255) (internal quotation marks omitted).

Generally, the motion must allege "(1) an error of constitutional magnitude; (2) a

sentence imposed outside the statutory limits; or (3) an error of fact or law that was

so fundamental as to render the entire proceeding invalid." Weinberger v. United

States, 268 F.3d 346, 351 (6th Cir. 2001) (citation omitted).

                                    DISCUSSION

      The Court will first address the pending non-dispositive motions. ECF 207,

206. Then the Court will address Defendant's § 2255 petition. ECF 193.




                                           2
Case 2:18-cr-20128-SJM-DRG ECF No. 224, PageID.3678 Filed 03/29/21 Page 3 of 7




I.     Motion to Produce Documents and Motion for Extension of Time to File Reply

      Defendant requested a copy of the sentencing transcript. ECF 207. After

Defendant filed the pending motion, the Government provided him a copy of his

sentencing transcript. ECF 208, PgID 3615. The motion to produce is therefore moot.

Defendant's motion for an extension of time to file a reply brief, ECF 206, is also moot

because the Court entered a stipulated order extending Defendant's reply deadline.

ECF 213.

II.    Section 2255 Habeas Petition

      Both of Defendant's grounds for relief rest on allegations of ineffective

assistance of counsel. See ECF 193, PgID 3478–79. To succeed on any of his ineffective

assistance of counsel claims, Defendant must demonstrate: (1) that his counsel's

representation "fell below an objective standard of reasonableness," and (2) that

"there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceedings would have been different." Strickland v. Washington, 466

U.S. 668, 688, 694 (1984).

      A.     Failure to File Notice of Appeal

      For the first ground, Defendant claimed that his trial counsel was

constitutionally ineffective because he failed to file a notice of appeal. ECF 193, PgID

3478. "[C]ounsel has a constitutionally imposed duty to consult with the [D]efendant

about an appeal when there is reason to think either (1) that a rational defendant

would want to appeal," or (2) that the defendant "reasonably demonstrated to counsel

that he was interested in appealing." Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000).



                                           3
Case 2:18-cr-20128-SJM-DRG ECF No. 224, PageID.3679 Filed 03/29/21 Page 4 of 7




       In this case, Defendant's trial counsel had no reason to think that a rational

defendant would want to appeal. Defendant entered into a plea agreement under

which he waived his right to appeal. ECF 74, PgID 693. And the Court sentenced

Defendant below the sentencing guideline range. Compare id. 701 (sentencing

worksheet showing Defendant's guideline range was life imprisonment) with ECF

156, PgID 3192 (judgment issuing a 375-month sentence). And "counsel had no duty

to consult with [Defendant] about an appeal because [his] guilty plea, [his] below-

Guidelines sentence, and [his] appeal waiver indicate that a rational defendant would

not have wanted to appeal." Goode v. United States, Case No. 19-1218, ECF 6-2, PgID

2 (6th Cir. Oct. 18, 2019) (citing Flores-Ortega, 528 U.S. at 480). Thus, Defendant did

not meet the first prong of the Flores-Ortega standard.

       And second, Defendant never stated that he, or anyone on his behalf, told his

counsel that he wanted to appeal or demonstrated that he wanted to appeal. Because

Defendant did not reasonably demonstrate to counsel that he was interested in

appealing he did not meet the second Flores-Ortega criterion. 528 U.S. at 480.

Because Defendant did not meet either Flores-Ortega prong, his request for relief

based on counsel failing to file a notice of appeal fails.

       B.     Stipulating to Guideline Enhancement

       Next, Defendant argued that his trial counsel was constitutionally ineffective

because he stipulated that the Court apply both U.S.S.G. §§ 2G2.6 and 4B1.5 when it

calculated his sentence. ECF 193, PgID 3479, 3487–90. On habeas review, Defendant

specifically argued that the Court’s application of both §§ 2G2.6 and 4B1.5 lead to



                                            4
Case 2:18-cr-20128-SJM-DRG ECF No. 224, PageID.3680 Filed 03/29/21 Page 5 of 7




impermissible double counting that increased his sentencing guideline range. Id. at

3489. "[D]ouble counting occurs when precisely the same aspect of a defendant's

conduct factors into his sentence in two separate ways." United States v. Duke, 870

F.3d 397, 404 (6th Cir. 2017) (quotations omitted). But Defendant's argument lacks

merit because "§ 4B1.5(b)(1) expressly states that an enhancement under § 4B5(b)(1)

and an enhancement under Chapter Two of the Guidelines—which includes

§ 2G2.[6]—may apply in a single case." United States v. Brown, 784 F. App'x 308, 311

(6th Cir. 2019) (quotations omitted); see also United States v. Dowell, 771 F.3d 162,

170–71 (4th Cir. 2014) (same). Because the Guidelines allow for both §§ 2G2.6 and

4B1.5 to apply in a single case, the Court did not impermissibly double count. As a

result, Defendant cannot show that he was prejudiced by his counsel's failure to

object, and his second ineffective assistance of counsel claim must fail. See Dixon v.

Houk, 737 F.3d 1003, 1008 (6th Cir. 2013) (To succeed under Strickland the moving

party "must establish that 'there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different.'")

(quotation omitted).

       Because both of Defendant's ineffective assistance of counsel claims lack merit

the Court will deny the pending § 2255 motion and close the corresponding civil case.

III.   Certificate of Appealability and Proceeding In Forma Pauperis on Appeal

       To appeal the Court's decision, Defendant must obtain a certificate of

appealability. To obtain a certificate of appealability, Defendant must make "a

substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).



                                          5
Case 2:18-cr-20128-SJM-DRG ECF No. 224, PageID.3681 Filed 03/29/21 Page 6 of 7




Thus, Defendant must show that reasonable jurists could debate whether the Court

should have resolved the § 2255 motion in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483–84 (2000). Jurists of reason would not debate the Court's

denial of Defendant's motion. The Court will therefore deny a certificate of

appealability.

      The Court will also deny Defendant leave to appeal in forma pauperis because

he cannot take an appeal in good faith. See 28 U.S.C. § 1915(a)(3).

                                      ORDER

      WHEREFORE, it is hereby ORDERED that the motion to vacate sentence

under 28 U.S.C. § 2255 [193] is DENIED.

      IT IS FURTHER ORDERED that the motion for an extension of time to file

a reply [206] is DENIED as moot.

      IT IS FURTHER ORDERED that the motion to produce [207] is DENIED

as moot.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that leave to proceed in forma pauperis on

appeal is DENIED.




                                          6
Case 2:18-cr-20128-SJM-DRG ECF No. 224, PageID.3682 Filed 03/29/21 Page 7 of 7




      IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE Civil

Case No. 2:19-cv-13625.

      SO ORDERED.



                                     s/Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: March 29, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 29, 2021, by electronic and/or ordinary mail.

                                     s/David P. Parker
                                     Case Manager




                                        7
